Case: 1:00-cr-00337-JG Doc #: 33 Filed: 10/09/20 1 of 2. PageID #: 65



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                    :
UNITED STATES OF AMERICA,           :           CASE NO. 1:00-cr-00337
                                    :
           Plaintiff,               :           OPINION & ORDER
                                    :           [Resolving Doc. 32]
vs.                                 :
                                    :
GREGORY X. BOEHM,                   :
                                    :
           Defendant.               :
                                    :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       In 2001, Defendant Gregory X. Boehm pleaded guilty to a single count of healthcare

fraud. 1 This Court sentenced Boehm to two years of probation and financial assessments. 2

Boehm served his probation, paid all his assessments, and has no new convictions. 3

       Boehm moves the Court for an order confirming he completed his sentence and

confirming he is qualified for employment. 4

       For the following reasons, the Court GRANTS Boehm’s motion.

  I.   Background

       Gregory X. Boehm, M.D., is an addiction and recovery psychiatrist and President of

the Ohio Society of Addiction Medicine. 5 In 2015, Ohio Medicaid permanently excluded

Dr. Boehm as a provider because of his conviction. 6 As a result, Dr. Boehm cannot provide

addiction treatment to vulnerable populations, including the homeless and incarcerated. 7



       1
         Docs. 32, 21.
       2
         Doc. 32 at 1.
       3
         Id.
       4
         Id.
       5
         Id.; Doc. 32-1 at 4.
       6
         Doc. 32 at 1.
       7
         Doc. 32-1 at 5.
Case: 1:00-cr-00337-JG Doc #: 33 Filed: 10/09/20 2 of 2. PageID #: 66

Case No. 1:00-cr-00337
GWIN, J.

 II.    Discussion

        Under Ohio Medicaid rules, a prior guilty plea will not prevent a provider from

enrolling with Medicaid if “a certificate of qualification for employment has been issued by

an Ohio court . . . or an equivalent certification has been issued by an out of state or

federal jurisdiction.” 8 An Ohio court may issue the certificate if: (1) the individual has

complied with the applicable waiting period, (2) it “will materially assist the individual in

obtaining employment”, (3) “[t]he individual has a substantial need for the relief

requested”, and (4) it “would not pose an unreasonable risk to the safety of the public or

any individual.” 9

        Dr. Boehm completed his sentence more than 15 years ago. Moreover, the Court

finds that Dr. Boehm needs the certificate to accept employment opportunities and that

issuing the certificate would not unreasonably risk public safety.

 III.   Conclusion

        For the forgoing reasons, the Court GRANTS Boehm’s motion and certifies he has

completed his sentence and is qualified for employment.

        IT IS SO ORDERED.


 Dated: October 9, 2020                               s/   James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




        8
            Ohio Admin. Code § 5160-1-17.8(F)(5).
        9
            Ohio Rev. Code § 2953.25.
                                                    -2-
